     Case: 1:19-cv-02033-CAB Doc #: 48 Filed: 05/12/20 1 of 19. PageID #: 391



                               UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO



 UNITED STATES OF AMERICA,
                                                       Case No.: 1:19-cv-02033-CAB
                        Plaintiff,

                        v.

 NOVELIS INC.

       and

 ALERIS CORPORATION,

                        Defendants.




                              COMPETITIVE IMPACT STATEMENT

       The United States of America, under Section 2(b) of the Antitrust Procedures and

Penalties Act, 15 U.S.C. § 16(b)-(h) (the “APPA” or “Tunney Act”), files this Competitive

Impact Statement relating to the proposed Final Judgment submitted for entry in this civil

antitrust proceeding.

I.     NATURE AND PURPOSE OF THE PROCEEDING

       On July 26, 2018, Defendant Novelis Inc. (“Novelis”) agreed to acquire Defendant Aleris

Corporation (“Aleris”) for approximately $2.6 billion, which would have made the combined

company the largest supplier of aluminum automotive body sheet (“ABS”) in the United States.

The United States filed a civil antitrust Complaint on September 4, 2019, seeking to enjoin the

proposed acquisition. The Complaint alleges that the likely effect of this acquisition would be to

substantially lessen competition for the development, manufacture, and sale of aluminum ABS in

North America, in violation of Section 7 of the Clayton Act, 15 U.S.C. § 18.
     Case: 1:19-cv-02033-CAB Doc #: 48 Filed: 05/12/20 2 of 19. PageID #: 392



       Before the United States initiated this lawsuit, the United States and Defendants agreed

that the lawfulness of the transaction under Section 7 of the Clayton Act (15 U.S.C. § 18) hinged

on whether aluminum ABS constitutes a relevant product market under the antitrust laws. As set

forth in more detail in Plaintiff United States’ Explanation of Plan to Refer this Matter to

Arbitration (Dkt. 11), the United States, using its authority under the Administrative Dispute

Resolution Act of 1996 (“ADRA”), 5 U.S.C. § 571 et seq., reached an agreement with

Defendants to refer this matter to binding arbitration following fact discovery should the parties

be unable to reach a resolution that resolved the United States’ competitive concerns with the

Defendants’ transaction within a certain period of time. Per the arbitration agreement, binding

arbitration would resolve a single dispositive issue: whether aluminum ABS constitutes a

relevant product market under the antitrust laws. Further, the United States and Defendants

agreed that if the United States prevailed in arbitration, the United States would then file a

proposed Final Judgment requiring Defendants to divest Aleris’s Lewisport Rolling Mill in

Lewisport, Kentucky and related assets, which constitute Aleris’s entire aluminum ABS

operations in North America. The arbitration agreement recognized that the Court would retain

jurisdiction to determine whether entry of the proposed Final Judgment is in the public interest.

See 15 U.S.C. § 16(b)-(h). Had Defendants prevailed in arbitration, the arbitration agreement

would have required the United States to seek to voluntarily dismiss the Complaint.

       To preserve the Divestiture Assets pending the outcome of the arbitration, the Court

entered a Hold Separate Stipulation and Order on January 9, 2020, requiring Novelis to hold

separate, preserve, and maintain the Divestiture Assets as set forth in the proposed Final

Judgment. (Dkt. 41). Under the terms of that Order, Novelis took certain steps to ensure that the




                                                  2
      Case: 1:19-cv-02033-CAB Doc #: 48 Filed: 05/12/20 3 of 19. PageID #: 393



Divestiture Assets were preserved and operated in such a way as to ensure that the Divestiture

Assets continue to be ongoing, economically viable business units.

       On January 21, 2020, following the completion of fact discovery, the Court entered an

Order staying proceedings and referring the matter to binding arbitration pursuant to the ADRA,

5 U.S.C. § 571, et seq. (Dkt. 44). On March 9, 2020, the United States prevailed in arbitration

with the arbitrator determining that aluminum ABS is a relevant product market under the

antitrust laws. See Arbitration Decision, March 9, 2020 (public version) (attached hereto as

Exhibit 1).

       The United States has therefore filed a proposed Modified Hold Separate Stipulation and

Order (“Modified Stipulation and Order”) and a proposed Final Judgment, which are designed to

address the anticompetitive effects of the acquisition. Under the proposed Final Judgment,

which is explained more fully below, Defendants are required to divest the Divestiture Assets,

which include the Lewisport Rolling Mill in Lewisport, Kentucky and Aleris’s Innovation Center

in Madison Heights, Michigan.

       The United States and Defendants have stipulated that the proposed Final Judgment may

be entered after compliance with the APPA. Entry of the proposed Final Judgment will

terminate this action, except that the Court will retain jurisdiction to construe, modify, or enforce

the provisions of the proposed Final Judgment and to punish violations thereof.

II.    DESCRIPTION OF EVENTS GIVING RISE TO THE ALLEGED VIOLATION

       A.      The Defendants and the Proposed Transaction

       Novelis is a global manufacturer of semi-finished aluminum products with global

revenues of approximately $12.3 billion for the fiscal year ending March 31, 2019. The

company is incorporated in Canada and headquartered in Atlanta, Georgia. It operates 23



                                                  3
     Case: 1:19-cv-02033-CAB Doc #: 48 Filed: 05/12/20 4 of 19. PageID #: 394



production facilities in North America, South America, Europe, and Asia. Eight facilities are

located in North America, including two (Oswego, New York, and Kingston, Ontario) that

currently produce aluminum ABS. Another aluminum ABS finishing line is being

commissioned in Guthrie, Kentucky. Novelis supplies flat-rolled aluminum products in three

segments: beverage can, specialty, and automotive. Novelis is a wholly-owned subsidiary of

Hindalco Industries, Ltd., an Indian company headquartered in Mumbai, India.

        Aleris also is a global manufacturer of semi-finished aluminum products. It generated

global revenues of approximately $3.4 billion in 2018. Aleris is a Delaware corporation,

headquartered in Cleveland, Ohio, and operates 13 production facilities in North America, South

America, Europe, and Asia. Aleris supplies flat-rolled aluminum products to the automotive,

aerospace, and building and construction industries, among others. Aleris has been a producer of

aluminum ABS in Europe since 2002 and exported small volumes of aluminum ABS to North

America from its European facility. In 2017, following significant financial and capital

investments in its Lewisport, Kentucky facility, Aleris began developing, manufacturing, and

selling aluminum ABS from its Lewisport facility to meet growing North American customer

demand. Lewisport is a fully integrated manufacturing facility that includes a cast house, as well

as cold and hot mill operations. In addition to its hot mill used to manufacture heat-treated

aluminum ABS, the Lewisport facility’s cold mill continues to produce non-heat-treated

aluminum alloys for “specialty” products used in the construction industry. The entire Lewisport

facility will be divested.

        Novelis and Aleris entered into a definitive Agreement and Plan of Merger, dated July

26, 2018, for Novelis to acquire 100 percent of the voting securities of Aleris for an estimated

enterprise value of $2.6 billion. As permitted under the terms of the Arbitration Agreement (Dkt.




                                                 4
     Case: 1:19-cv-02033-CAB Doc #: 48 Filed: 05/12/20 5 of 19. PageID #: 395



11-1 at ¶ 5) and the Hold Separate Stipulation and Order entered by the Court on January 9, 2020

(Dkt. 41), Defendants consummated their transaction on April 14, 2020.

       B.        Industry Background

       The North American automotive industry is a vital sector of the American economy. The

industry represents the single largest manufacturing sector in the United States, accounting for

about three percent of gross domestic product. For decades, automakers used flat-rolled steel

almost exclusively in the construction of automotive bodies. Growing consumer demand for

larger vehicles loaded with safety and performance features and increasing fuel economy

regulations have led automakers to pursue light-weight designs.

       Automakers have turned to aluminum ABS, which is 30 to 40 percent lighter than

traditional steel, as the material of choice for light-weighting the next generation of vehicles.

Aluminum is more expensive than steel, but has distinct and superior physical properties for

automotive use. Vehicles made with aluminum are lighter and more fuel-efficient. Light-weight

vehicles also have significant performance advantages including faster acceleration, better

handling, shorter braking distance, and increased payload and towing capabilities. Light-

weighting designs are also critical for the next generation of electric vehicles. Aluminum ABS

can reduce electric vehicle weight substantially, allowing an electric vehicle to run farther on a

single charge.

       C.        Relevant Product Market

       As alleged in the Complaint, aluminum ABS is different from other materials used in

automotive body sheet applications. Steel and other materials are not practical substitutes for

aluminum ABS in many applications. The Complaint alleges that in the event of a small but

significant non-transitory price increase, automakers would not substitute away from aluminum




                                                  5
      Case: 1:19-cv-02033-CAB Doc #: 48 Filed: 05/12/20 6 of 19. PageID #: 396



ABS in a sufficient volume to make the price increase unprofitable. Therefore, the Complaint

alleges that the development, manufacture, and sale of aluminum ABS is a relevant product

market and line of commerce within the meaning of Section 7 of the Clayton Act, 15 U.S.C. §

18.

        Following the completion of fact discovery, the Court referred the matter to arbitration to

adjudicate the issue of relevant product market. On March 9, 2020, the arbitrator issued a

decision in which he determined that aluminum ABS is a relevant product market under the

antitrust laws. See Arbitration Decision, March 9, 2020 (public version) (Exhibit 1). As the

arbitrator explained, an automaker can make a car part out of aluminum, steel, or other material,

but there are substantial differences in the physical properties of aluminum (as compared to

steel), such that an automotive engineer designing a car with particular weight, performance,

safety specifications, and target retail price is unlikely to view steel and other materials as full

functional substitutes for aluminum for the various car parts being designed. Nor is any other

material likely to significantly impact the pricing of aluminum ABS for most car parts, or vice-

versa. The development, manufacture, and sale of aluminum ABS is a distinct line of commerce

and constitutes a relevant product market.

        D.      Geographic Market

        The Complaint alleges that the relevant geographic market in which to assess the

competitive harm from the proposed transaction is North America. When a supplier can price

differently based on customer location, the Horizontal Merger Guidelines provide that the

relevant geographic market may be defined based on the locations of targeted customers. Such

pricing is possible in aluminum ABS as evidenced by the different prices charged by suppliers

across geographic regions. Because of transportation costs, import tariffs and duties, the limited




                                                   6
     Case: 1:19-cv-02033-CAB Doc #: 48 Filed: 05/12/20 7 of 19. PageID #: 397



shelf life of most types of aluminum ABS, and supply chain risks, customers of aluminum ABS

in North America are unlikely to be able to defeat a price increase through arbitrage from outside

North America. Pricing differences among suppliers in the various geographic regions in which

aluminum ABS is sold has persisted over many years, supporting the conclusion that North

America is a relevant geographic market.

       The Complaint alleges that, in the event of a small but significant non-transitory increase

in the price of the aluminum ABS, customers in North America would not procure these products

from suppliers located outside North America in a sufficient volume to make such a price

increase unprofitable. Accordingly, the Complaint alleges that North America is a relevant

geographic market within the meaning of Section 7 of the Clayton Act.

       E.      Anticompetitive Effects

       The Complaint alleges that Novelis, Aleris, and two other firms are the only producers of

aluminum ABS located in North America. Through this acquisition, however, Novelis would

gain control of Aleris’s uncommitted capacity, eliminating a rival Novelis described as “poised

for transformational growth.” Aleris and Novelis are the only two firms expected to have sizable

uncommitted North American capacity to produce aluminum ABS over the next few years. This

consolidation would concentrate more than half of the domestic aluminum ABS production and

sales, 60 percent of projected total domestic capacity, and the majority of uncommitted domestic

capacity under the control of one firm.

       The Complaint alleges that, post-transaction, no other firms would have the incentive and

ability to constrain Novelis. The transaction would result in higher prices, as well as reduced

innovation and technical support for automakers that rely on this critical input. According to the

Complaint, the proposed acquisition, therefore, would likely substantially lessen competition in




                                                 7
     Case: 1:19-cv-02033-CAB Doc #: 48 Filed: 05/12/20 8 of 19. PageID #: 398



the development, manufacture, and sale of aluminum ABS in North America in violation of

Section 7 of the Clayton Act.

       F.      Absence of Countervailing Factors: Entry

       The Complaint alleges that entry or expansion by existing competitors is unlikely to

prevent or remedy the transaction’s likely anticompetitive effects in the market for the

development, manufacture, and sale of aluminum ABS in North America. The North American

aluminum ABS market has significant barriers to entry. Barriers include the high cost and long

time-frame needed to build production facilities. For example, to compete in the automotive

market, aluminum companies generally must build a specialized “heat-treat” finishing line to

make aluminum sheet for automotive applications. These heat-treat finishing lines take years to

build and cost hundreds of millions of dollars to construct, and require sophisticated

technological know-how to operate. In addition to heat-treat finishing lines, aluminum ABS

suppliers need aluminum coils that are wide enough for automotive applications. These

aluminum coils are produced at hot mills, and there are only a few hot mills in North America.

Building a new hot mill takes several years and requires a significant capital investment of well

over a billion dollars. Meanwhile, expanding or re-outfitting an existing facility to have auto-

capable hot mill capacity could also require several hundred million dollars. Moreover, because

of supply chain risks and other factors, the Complaint alleges that customers of the merged firm

(i.e., North American automakers) are unlikely to turn to foreign suppliers of aluminum ABS in

sufficient volume to mitigate the anticompetitive effects of the merger.




                                                 8
       Case: 1:19-cv-02033-CAB Doc #: 48 Filed: 05/12/20 9 of 19. PageID #: 399



III.    EXPLANATION OF THE PROPOSED FINAL JUDGMENT

        The divestiture required by the proposed Final Judgment addresses the United States’

concerns with the merger and will fully remedy the loss of competition threatened by this merger

by requiring the merged firm to divest Aleris’s North American aluminum ABS operations in

their entirety. In doing so, the divestiture will establish an independent and economically viable

competitor with the scale and scope to compete effectively and preserve competition in the

market for the development, manufacture, and sale of aluminum ABS in North America.

        Paragraph IV(A) of the proposed Final Judgment requires Defendants to divest the

Divestiture Assets within the later of ninety (90) calendar days of the filing of the Modified

Stipulation and Order, or thirty (30) days after the Regulatory Approvals have been received, to

an acquirer acceptable to the United States, in its sole discretion. Paragraph IV(A) provides that

the United States, in its sole discretion, may grant one or more extensions of the divestiture

period, up to a total of 180 days. The proposed Final Judgment includes the possibility of an

additional 180 days to accomplish the divestiture due to the current business climate and the

potential impact of the COVID-19 pandemic on Defendants’ ability to accomplish the divestiture

within the specified period.

        The divestiture includes two facilities (one production facility in Lewisport, Kentucky

(“the Lewisport Rolling Mill”) and one technical service center located in Madison Heights,

Michigan (“the Innovation Center”)); and all other tangible and intangible assets related to or

used in connection with the Lewisport Rolling Mill. Paragraph IV(J) of the proposed Final

Judgment requires that the Divestiture Assets must be divested in such a way as to satisfy the

United States, in its sole discretion, that the Divestiture Assets can and will be operated by the

purchaser as part of a viable, ongoing business that can compete effectively in the development,

manufacture, and sale of aluminum ABS.


                                                  9
    Case: 1:19-cv-02033-CAB Doc #: 48 Filed: 05/12/20 10 of 19. PageID #: 400



       The proposed Final Judgment contains provisions to facilitate the immediate use of the

Divestiture Assets by the acquirer. Paragraph IV(H) of the proposed Final Judgment requires

Defendants, at the acquirer’s option, to enter into a transition services agreement on or before the

date on which the Divestiture Assets are divested to the acquirer for service and support relating

to the Divestiture Assets for a period of up to twelve (12) months. That paragraph further

provides that the United States, in its sole discretion, may approve one or more extensions of this

transition services agreement for up to a total of an additional six (6) months. Paragraph IV(H)

also provides that employees of Defendants tasked with providing any transition services must

not share any competitively sensitive information of the acquirer with any other employee of

Defendants.

       The proposed Final Judgment also contains provisions intended to facilitate the acquirer’s

efforts to hire employees engaged in the Divestiture Assets. Paragraph IV(C) of the proposed

Final Judgment requires Defendants to provide the acquirer with organization charts and

information relating to these employees and to make them available for interviews, and it

provides that Defendants must not interfere with any negotiations by the acquirer to hire them.

In addition, Paragraph IV(C)(5) provides that, for employees who elect employment with the

acquirer, Defendants must waive all non-compete and non-disclosure agreements, vest all

unvested pension and other equity rights, and provide all benefits that the employees would

generally be provided if transferred to a buyer of an ongoing business. This paragraph further

provides that, for a period of twelve (12) months from the filing of the Complaint, Defendants

may not solicit to hire or hire any employee engaged in the Divestiture Assets who was hired by

the acquirer, unless that individual is terminated or laid off by the acquirer or the acquirer agrees

in writing that Defendants may solicit or hire that individual.




                                                 10
    Case: 1:19-cv-02033-CAB Doc #: 48 Filed: 05/12/20 11 of 19. PageID #: 401



       If Defendants do not accomplish the divestiture within the period prescribed in the

proposed Final Judgment, Section V of the proposed Final Judgment provides that the Court will

appoint a divestiture trustee selected by the United States to effect the divestiture. If a divestiture

trustee is appointed, the proposed Final Judgment provides that Defendants will pay all costs and

expenses of the trustee. The divestiture trustee’s commission will be structured so as to provide

an incentive for the trustee based on the price obtained and the speed with which the divestiture

is accomplished. After the divestiture trustee’s appointment becomes effective, the trustee will

provide periodic reports to the United States setting forth his or her efforts to accomplish the

divestiture. At the end of six (6) months, if the divestiture has not been accomplished, the

divestiture trustee and the United States will make recommendations to the Court, which will

enter such orders as appropriate, in order to carry out the purpose of the trust, including by

extending the trust or the term of the divestiture trustee’s appointment.

       The proposed Final Judgment also contains provisions designed to promote compliance

and make the enforcement of the Final Judgment as effective as possible. Paragraph XIV(A)

provides that the United States retains and reserves all rights to enforce the provisions of the

Final Judgment, including its rights to seek an order of contempt from the Court. Under the

terms of this paragraph, Defendants have agreed that in any civil contempt action, any motion to

show cause, or any similar action brought by the United States regarding an alleged violation of

the Final Judgment, the United States may establish the violation and the appropriateness of any

remedy by a preponderance of the evidence and that Defendants have waived any argument that

a different standard of proof should apply. This provision aligns the standard for compliance

obligations with the standard of proof that applies to the underlying offense that the compliance

commitments address.




                                                  11
    Case: 1:19-cv-02033-CAB Doc #: 48 Filed: 05/12/20 12 of 19. PageID #: 402



       Paragraph XIV(B) provides additional clarification regarding the interpretation of the

provisions of the proposed Final Judgment. The proposed Final Judgment is intended to restore

competition the United States alleged would otherwise be harmed by the transaction. Defendants

agree that they will abide by the proposed Final Judgment, and that they may be held in contempt

of this Court for failing to comply with any provision of the proposed Final Judgment that is

stated specifically and in reasonable detail, as interpreted in light of this procompetitive purpose.

       Paragraph XIV(C) of the proposed Final Judgment provides that if the Court finds in an

enforcement proceeding that Defendants have violated the Final Judgment, the United States

may apply to the Court for a one-time extension of the Final Judgment, together with such other

relief as may be appropriate. In addition, to compensate American taxpayers for any costs

associated with investigating and enforcing violations of the Final Judgment, Paragraph XIV(C)

provides that in any successful effort by the United States to enforce the Final Judgment against

a Defendant, whether litigated or resolved before litigation, that Defendant will reimburse the

United States for attorneys’ fees, experts’ fees, and other costs incurred in connection with any

enforcement effort, including the investigation of the potential violation.

       Paragraph XIV(D) states that the United States may file an action against a Defendant for

violating the Final Judgment for up to four (4) years after the Final Judgment has expired or been

terminated. This provision is meant to address circumstances such as when evidence that a

violation of the Final Judgment occurred during the term of the Final Judgment is not discovered

until after the Final Judgment has expired or been terminated or when there is not sufficient time

for the United States to complete an investigation of an alleged violation until after the Final

Judgment has expired or been terminated. This provision, therefore, makes clear that, for four




                                                 12
      Case: 1:19-cv-02033-CAB Doc #: 48 Filed: 05/12/20 13 of 19. PageID #: 403



(4) years after the Final Judgment has expired or been terminated, the United States may still

challenge a violation that occurred during the term of the Final Judgment.

        Finally, Section XV of the proposed Final Judgment provides that the Final Judgment

will expire ten (10) years from the date of its entry, except that after five (5) years from the date

of its entry, the Final Judgment may be terminated upon notice by the United States to the Court

and Defendants that the divestiture has been completed and that the continuation of the Final

Judgment is no longer necessary or in the public interest.

IV.     REMEDIES AVAILABLE TO POTENTIAL PRIVATE LITIGANTS

        Section 4 of the Clayton Act, 15 U.S.C. § 15, provides that any person who has been

injured as a result of conduct prohibited by the antitrust laws may bring suit in federal court to

recover three times the damages the person has suffered, as well as costs and reasonable

attorneys’ fees. Entry of the proposed Final Judgment neither impairs nor assists the bringing of

any private antitrust damage action. Under the provisions of Section 5(a) of the Clayton Act, 15

U.S.C. § 16(a), the proposed Final Judgment has no prima facie effect in any subsequent private

lawsuit that may be brought against Defendants.

V.      PROCEDURES AVAILABLE FOR MODIFICATION OF THE PROPOSED
        FINAL JUDGMENT

        The United States and Defendants have stipulated that the proposed Final Judgment may

be entered by the Court after compliance with the provisions of the APPA, provided that the

United States has not withdrawn its consent. The APPA conditions entry upon the Court’s

determination that the proposed Final Judgment is in the public interest.

        The APPA provides a period of at least 60 days preceding the effective date of the

proposed Final Judgment within which any person may submit to the United States written

comments regarding the proposed Final Judgment. Any person who wishes to comment should


                                                  13
      Case: 1:19-cv-02033-CAB Doc #: 48 Filed: 05/12/20 14 of 19. PageID #: 404



do so within 60 days of the date of publication of this Competitive Impact Statement in the

Federal Register, or the last date of publication in a newspaper of the summary of this

Competitive Impact Statement, whichever is later. All comments received during this period

will be considered by the U.S. Department of Justice, which remains free to withdraw its consent

to the proposed Final Judgment at any time before the Court’s entry of the Final Judgment. The

comments and the response of the United States will be filed with the Court. In addition,

comments will be posted on the U.S. Department of Justice, Antitrust Division’s internet website

and, under certain circumstances, published in the Federal Register.

        Written comments should be submitted to:

               Katrina Rouse
               Chief, Defense, Industrials, and Aerospace Section
               Antitrust Division
               U.S. Department of Justice
               450 Fifth Street, NW, Suite 8700
               Washington, D.C. 20530

        The proposed Final Judgment provides that the Court retains jurisdiction over this action,

and the parties may apply to the Court for any order necessary or appropriate for the

modification, interpretation, or enforcement of the Final Judgment.

VI.     ALTERNATIVES TO THE PROPOSED FINAL JUDGMENT

        As an alternative to the binding arbitration on the issue of relevant product market

definition and the proposed Final Judgment, the United States considered a full trial on the merits

against Defendants. The United States could have sought preliminary and permanent injunctions

against Novelis’s acquisition of Aleris. The United States is satisfied, however, that the

divestiture of assets described in the proposed Final Judgment will remedy the anticompetitive

effects alleged in the Complaint, preserving competition for the development, manufacture, and

sale of aluminum ABS in North America. Thus, the proposed Final Judgment achieves all or


                                                14
       Case: 1:19-cv-02033-CAB Doc #: 48 Filed: 05/12/20 15 of 19. PageID #: 405



substantially all of the relief the United States would have obtained through litigation, but avoids

the time, expense, and uncertainty of a full trial on the merits of the Complaint.

VII.     STANDARD OF REVIEW UNDER THE APPA FOR THE PROPOSED FINAL
         JUDGMENT

         The Clayton Act, as amended by the APPA, requires that proposed consent judgments in

antitrust cases brought by the United States be subject to a 60-day comment period, after which

the Court shall determine whether entry of the proposed Final Judgment “is in the public

interest.” 15 U.S.C. § 16(e)(1). In making that determination, the Court, in accordance with the

statute as amended in 2004, is required to consider:

          (A) the competitive impact of such judgment, including termination of alleged
         violations, provisions for enforcement and modification, duration of relief sought,
         anticipated effects of alternative remedies actually considered, whether its terms
         are ambiguous, and any other competitive considerations bearing upon the
         adequacy of such judgment that the court deems necessary to a determination of
         whether the consent judgment is in the public interest; and

          (B) the impact of entry of such judgment upon competition in the relevant
         market or markets, upon the public generally and individuals alleging specific
         injury from the violations set forth in the complaint including consideration of the
         public benefit, if any, to be derived from a determination of the issues at trial.

15 U.S.C. § 16(e)(1)(A) & (B). In considering these statutory factors, the Court’s inquiry is

necessarily a limited one as the government is entitled to “broad discretion to settle with the

defendant within the reaches of the public interest.” United States v. Microsoft Corp., 56 F.3d

1448, 1461 (D.C. Cir. 1995); see also United States, et al. v. Hillsdale Community Health Ctr.,

No. 15-12311 (JEL), 2015 WL 10013774 at *1 (E.D. Mich. Oct. 21, 2015) (“[T]he Court’s

review is limited to deciding whether the proposed final judgment is in the “public interest;” the

Court is without authority to modify it.”) (citations omitted); United States v. U.S. Airways Grp.,

Inc., 38 F. Supp. 3d 69, 75 (D.D.C. 2014) (explaining that the “court’s inquiry is limited” in

Tunney Act settlements); United States v. InBev N.V./S.A., No. 08-1965 (JR), 2009 U.S. Dist.


                                                  15
    Case: 1:19-cv-02033-CAB Doc #: 48 Filed: 05/12/20 16 of 19. PageID #: 406



LEXIS 84787, at *3 (D.D.C. Aug. 11, 2009) (noting that a court’s review of a consent judgment

is limited and only inquires “into whether the government’s determination that the proposed

remedies will cure the antitrust violations alleged in the complaint was reasonable, and whether

the mechanism to enforce the final judgment are clear and manageable”).

        As the U.S. Court of Appeals for the District of Columbia Circuit has held, under the

APPA a court considers, among other things, the relationship between the remedy secured and

the specific allegations in the government’s complaint, whether the proposed Final Judgment is

sufficiently clear, whether its enforcement mechanisms are sufficient, and whether it may

positively harm third parties. See Microsoft, 56 F.3d at 1458-62. With respect to the adequacy

of the relief secured by the proposed Final Judgment, a court may not “make de novo

determination of facts and issues.” United States v. W. Elec. Co., 993 F.2d 1572, 1577 (D.C. Cir.

1993) (quotation marks omitted); see also Microsoft, 56 F.3d at 1460-62; United States v. Alcoa,

Inc., 152 F. Supp. 2d 37, 40 (D.D.C. 2001); United States v. Enova Corp., 107 F. Supp. 2d 10, 16

(D.D.C. 2000); InBev, 2009 U.S. Dist. LEXIS 84787, at *3. Instead, “[t]he balancing of

competing social and political interests affected by a proposed antitrust consent decree must be

left, in the first instance, to the discretion of the Attorney General.” W. Elec. Co., 993 F.2d at

1577 (quotation marks omitted). “The court should bear in mind the flexibility of the public

interest inquiry: the court’s function is not to determine whether the resulting array of rights and

liabilities is one that will best serve society, but only to confirm that the resulting settlement is

within the reaches of the public interest.” Microsoft, 56 F.3d at 1460 (quotation marks omitted);

see also United States v. Deutsche Telekom AG, No. 19-2232 (TJK), 2020 WL 1873555, at *7

(D.D.C. Apr. 14, 2020). More demanding requirements would “have enormous practical

consequences for the government’s ability to negotiate future settlements,” contrary to




                                                   16
    Case: 1:19-cv-02033-CAB Doc #: 48 Filed: 05/12/20 17 of 19. PageID #: 407



congressional intent. Id. at 1456. “The Tunney Act was not intended to create a disincentive to

the use of the consent decree.” Id.

       The United States’ predictions about the efficacy of the remedy are to be afforded

deference by the Court. See, e.g., Microsoft, 56 F.3d at 1461 (recognizing courts should give

“due respect to the Justice Department’s . . . view of the nature of its case”); United States v. Iron

Mountain, Inc., 217 F. Supp. 3d 146, 152-53 (D.D.C. 2016) (“In evaluating objections to

settlement agreements under the Tunney Act, a court must be mindful that [t]he government

need not prove that the settlements will perfectly remedy the alleged antitrust harms[;] it need

only provide a factual basis for concluding that the settlements are reasonably adequate remedies

for the alleged harms.”) (internal citations omitted); United States v. Republic Servs., Inc., 723 F.

Supp. 2d 157, 160 (D.D.C. 2010) (noting “the deferential review to which the government’s

proposed remedy is accorded”); United States v. Archer-Daniels-Midland Co., 272 F. Supp. 2d

1, 6 (D.D.C. 2003) (“A district court must accord due respect to the government’s prediction as

to the effect of proposed remedies, its perception of the market structure, and its view of the

nature of the case.”). The ultimate question is whether “the remedies [obtained by the Final

Judgment are] so inconsonant with the allegations charged as to fall outside of the ‘reaches of the

public interest.’” Microsoft, 56 F.3d at 1461 (quoting W. Elec. Co., 900 F.2d at 309).

       Moreover, the Court’s role under the APPA is limited to reviewing the remedy in

relationship to the violations that the United States has alleged in its complaint, and does not

authorize the Court to “construct [its] own hypothetical case and then evaluate the decree against

that case.” Microsoft, 56 F.3d at 1459; see also U.S. Airways, 38 F. Supp. 3d at 75 (noting that

the court must simply determine whether there is a factual foundation for the government’s

decisions such that its conclusions regarding the proposed settlements are reasonable); InBev,




                                                 17
    Case: 1:19-cv-02033-CAB Doc #: 48 Filed: 05/12/20 18 of 19. PageID #: 408



2009 U.S. Dist. LEXIS 84787, at *20 (“[T]he ‘public interest’ is not to be measured by

comparing the violations alleged in the complaint against those the court believes could have, or

even should have, been alleged.”); United States v. Alcan Aluminum Ltd., 605 F. Supp. 619, 622

(W.D. Ky. 1985) (approving the consent decree even though the court would have imposed a

greater remedy). Because the “court’s authority to review the decree depends entirely on the

government’s exercising its prosecutorial discretion by bringing a case in the first place,” it

follows that “the court is only authorized to review the decree itself,” and not to “effectively

redraft the complaint” to inquire into other matters that the United States did not pursue.

Microsoft, 56 F.3d at 1459-60.

       In its 2004 amendments to the APPA, Congress made clear its intent to preserve the

practical benefits of using consent judgments proposed by the United States in antitrust

enforcement, Pub. L. 108-237 § 221, and added the unambiguous instruction that “[n]othing in

this section shall be construed to require the court to conduct an evidentiary hearing or to require

the court to permit anyone to intervene.” 15 U.S.C. § 16(e)(2); see also U.S. Airways, 38 F.

Supp. 3d at 76 (indicating that a court is not required to hold an evidentiary hearing or to permit

intervenors as part of its review under the Tunney Act). This language explicitly wrote into the

statute what Congress intended when it first enacted the Tunney Act in 1974. As Senator

Tunney explained: “[t]he court is nowhere compelled to go to trial or to engage in extended

proceedings which might have the effect of vitiating the benefits of prompt and less costly

settlement through the consent decree process.” 119 Cong. Rec. 24,598 (1973) (statement of

Sen. Tunney). “A court can make its public interest determination based on the competitive

impact statement and response to public comments alone.” U.S. Airways, 38 F. Supp. 3d at 76

(citing Enova Corp., 107 F. Supp. 2d at 17).




                                                 18
    Case: 1:19-cv-02033-CAB Doc #: 48 Filed: 05/12/20 19 of 19. PageID #: 409



VIII. DETERMINATIVE DOCUMENTS

       In formulating the proposed Final Judgment, the United States considered the Arbitration

Agreement (Exhibit A to Plaintiff United States’ Explanation of Plan to Refer this Matter to

Arbitration (Dkt. 11-1)), and the Arbitration Decision (attached hereto as Exhibit 1). Under the

Tunney Act, the United States must provide copies of documents it considered determinative in

formulating its remedy proposal. (See 15 U.S.C. §16(b)). The Arbitration Agreement is a

determinative document because it (a) establishes that the parties agree to file a proposed Final

Judgment requiring Defendants to divest Aleris’s Lewisport Rolling Mill in Lewisport, Kentucky

should the United States prevail in arbitration and (b) establishes that the arbitration addresses

one dispositive legal issue: whether aluminum ABS is a relevant product market. The

Arbitration Decision is a determinative document because it provides the reasoning for the

arbitrator’s decision, after hearing evidence, that aluminum ABS is a relevant product market.

There are no other determinative materials or documents within the meaning of the APPA that

were considered by the United States in formulating the proposed Final Judgment.

Dated: May 12, 2020

Respectfully submitted,

FOR PLAINTIFF
UNITED STATES OF AMERICA

 /s/ Samer M. Musallam
Samer M. Musallam (Ohio #0070472)
Lowell R. Stern
United States Department of Justice
Antitrust Division, DIA Section
450 Fifth Street, N.W., Suite 8700
Washington, D.C. 20530
Tel.: (202) 598-2990
Email: samer.musallam@usdoj.gov
Email: lowell.stern@usdoj.gov

Attorneys for Plaintiff United States


                                                 19
